                 Case 1:10-cr-00394-AWI Document 36 Filed 08/10/21 Page 1 of 6


 1

 2

 3                                     UNITED STATES DISTRICT COURT
 4                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6       UNITED STATES OF AMERICA,                                  CASE NO. 1:10-CR-00394-AWI-1
 7                               Plaintiff
                                                                    ORDER DENYING MOTION FOR
 8                      v.                                          COMPASSIONATE RELEASE
 9       JAIME RODRIGUEZ-MATA,
                                                                    (Doc. No. 25)
10                               Defendant
11

12

13            Defendant Jaime Rodriguez-Mata brings a second motion for compassionate release under
14 18 U.S.C. § 3582(c)(1)(A)(i). Doc. No. 25. For the reasons that follow, the Court will deny the

15 motion.

16                                                    BACKGROUND
17            On October 15, 2003, Rodriguez-Mata was deported from the United States following a
18 conviction for second degree robbery in violation of California Penal Code § 211. See Doc. No. 1 at

19 1:21-27.1 On December 12, 2011, Rodriguez-Mata pleaded guilty to reentering the United States in

20 violation of 8 U.S.C. § 1326, Doc. Nos. 11 and 12, and on December 15, 2011, this Court sentenced

21 him to 37 months imprisonment in the custody of the federal Bureau of Prisons (“BOP”). Doc. Nos.

22 12 and 13.

23            Rodriguez-Mata is currently housed at the Federal Correctional Institution Williamsburg.
24 (“FCI Williamsburg”). See Doc. No. 30 at 2 n.1. His projected release date is December 22, 2021,

25 with application of Good Conduct Time. Id. at 2:16-19. He has served approximately 27 months,

26 accounting for approximately 73% of his sentence. See id.

27
     1 Unless otherwise indicated, page citations to documents filed with the Court electronically are to the page numbers in
28
     the CM/ECF stamp at the top of each page.
               Case 1:10-cr-00394-AWI Document 36 Filed 08/10/21 Page 2 of 6


 1          Rodriguez-Mata is approximately 48 years of age. Docket No. 21-1 at 2, 5. He has a body
 2 mass index (“BMI”) of 33.4, Doc. No. 25 at 6:3-4, as well as hypertension and high cholesterol. Id.

 3 at 8:2-5.

 4          On February 16, 2021, Rodriguez-Mata filed a pro se motion for compassionate release
 5 based on a COVID-19 lockdown. Doc. No. 14. On February 18, 2021, the Court appointed a federal

 6 defender to assist Rodriguez-Mata with the motion. Doc. No. 15. On April 6, 2021, Rodriguez-Mata

 7 supplemented his motion through counsel, asserting that obesity, high cholesterol and hypertension

 8 amplified his COVID-19 risk. Doc. No. 16.

 9          The Court denied Rodriguez-Mata’s February 26, 2021 motion for compassionate release
10 for failure to exhaust administrative remedies and, in the alternative, for failure to establish an

11 “extraordinary and compelling” reason for early release in that there did not appear to be any active

12 COVID-19 cases at the facility in which Rodriguez-Mata was detained; Rodriguez-Mata was a

13 relatively young man toward the low end of the obesity spectrum; and Rodriguez-Mata’s

14 hypertension and high cholesterol appeared to be under control. Doc. No. 24.

15          Rodriguez-Mata filed the instant motion on July 6, 2021, arguing that obesity, high
16 cholesterol and hypertension amplify his COVID-19 risk and that early release is particularly

17 warranted in his case because he has now “served 100% of the high end” of what his sentence

18 should have been in light of a 2018 Ninth Circuit decision holding that robbery is not a crime of

19 violence. Doc. No. 25 at 1-2.

20                                        LEGAL FRAMEWORK
21          A court may generally “not modify a term of imprisonment once it has been imposed.” 18
22 U.S.C. § 3582(c); Dillon v. United States, 560 U.S. 817, 819 (2010). Courts may grant

23 compassionate release, however, for “extraordinary and compelling reasons.” United States v.

24 Alam, 960 F.3d 831, 832 (6th Cir. 2020); United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020).

25          The statutory basis for compassionate release is set forth in 18 U.S.C. § 3582(c). Prior to
26 2018, 18 U.S.C. § 3582(c) allowed only for motions brought by the BOP Director on behalf of

27 prisoners, but the First Step Act of 2018 (“FSA”) amended 18 U.S.C. § 3582(c)(1)(A) to allow

28 prisoners to bring their own motions for compassionate release in district court, following

                                                       2
               Case 1:10-cr-00394-AWI Document 36 Filed 08/10/21 Page 3 of 6


 1 exhaustion of administrative remedies. United States v. Sheldon, 2021 WL 276691, at *1 n.2 (D.

 2 Idaho Jan. 27, 2021); Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018). Specifically, 18 U.S.C.

 3 § 3582(c)(1)(A)(i) provides:

 4          The court may not modify a term of imprisonment once it has been imposed except that—
 5                  (1) in any case—
 6                         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
 7                         motion of the defendant after the defendant has fully exhausted all
                           administrative rights to appeal a failure of the Bureau of Prisons to bring a
 8                         motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                           such a request by the warden of the defendant’s facility, whichever is earlier,
 9                         may reduce the term of imprisonment (and may impose a term of probation
                           or supervised release with or without conditions that does not exceed the
10
                           unserved portion of the original term of imprisonment), after considering the
11                         factors set forth in section 3553(a) [18 U.S.C. § 3553(a)] to the extent that
                           they are applicable, if it finds that—
12
                                     (i) extraordinary and compelling reasons warrant such a reduction ...
13
                           and that such a reduction is consistent with applicable policy
14                         statements issued by the [United States] Sentencing Commission ….

15
     18 U.S.C. § 3582(c)(1)(A)(i).
16
            “The defendant bears the initial burden to put forward evidence that establishes an
17
     entitlement to a sentence reduction,” United States v. Greenhut, 2020 WL 509385, at *1 (C.D. Cal.
18
     Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)), and to
19
     show that the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) has been satisfied. See United
20
     States v. Addison, 2020 WL 4601637, at *2 (E.D. La. Aug. 11, 2020) (and cases cited therein).
21
            Prior to enactment of the FSA, the United States Sentencing Commission (“Sentencing
22
     Commission”) issued a policy statement—U.S.S.G. § 1B1.13— “describ[ing] what should be
23
     considered extraordinary and compelling reasons for sentence reduction.” 28 U.S.C. § 994(t);
24
     U.S.S.G. § 1B1.13; see United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020). In addition to
25
     providing a “catch-all” provision, the Application Notes for § 1B1.13 state that the “extraordinary
26
     and compelling” standard in 18 U.S.C. § 3582(c)(1)(A)(i) can be satisfied based on the medical
27
     condition, age or family circumstances of a defendant. U.S.S.G. § 1B1.13. As to medical condition,
28

                                                        3
                Case 1:10-cr-00394-AWI Document 36 Filed 08/10/21 Page 4 of 6


 1 the “extraordinary and compelling” standard is satisfied where a defendant suffers from a terminal

 2 illness or other serious condition that “substantially diminishes” the defendant’s ability “to provide

 3 self-care within the environment of a correctional facility and from which he or she is not expected

 4 to recover.” Id., cmt. n.1(A). As to age, the “extraordinary and compelling” standard is satisfied

 5 where a defendant “(i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical

 6 or mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

 7 his or her term of imprisonment, whichever is less.” Id., cmt. n.1(B). As to family circumstances,

 8 the “extraordinary and compelling requirement” is satisfied by the “death or incapacitation of the

 9 caregiver of the defendant’s minor child” or a situation in which the defendant is the “only available

10 caregiver” for the defendant’s incapacitated spouse or registered partner. Id., cmt. n.1(C).

11           The Ninth Circuit has held U.S.S.G. § 1B1.13 “only applies to § 3582(c)(1)(A) motions
12 filed by the BOP Director, and does not apply to § 3582(c)(1)(A) motions filed by a defendant.”

13 United States v. Aruda, 993 F.3d 797, 801-02 (9th Cir. 2021). Thus, “U.S.S.G. § 1B1.13 may

14 inform a district court’s discretion for § 3582(c)(1)(A) motions filed by a defendant, but they are

15 not binding,” id. at 802 (citing Gunn, 980 F.3d at 1180), and “district courts are ‘empowered ... to

16 consider any extraordinary and compelling reason for release that a defendant might raise.’ ” Id. at

17 801 (quoting United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020)) (some internal quotation

18 marks omitted) (emphasis original).

19                                                     DISCUSSION
20           The Court again finds that Rodriguez-Mata has failed to show “extraordinary and
21 compelling reasons” for early release.2 See 18 U.S.C. § 3582(c)(1)(A)(i). His BMI has not changed

22 and he has not aged significantly since his first motion. There is no indication on the record of any

23 new complications involving his hypertension or high cholesterol. And according to the BOP

24 website, there are no current COVID-19 cases among prisoners housed at FCI Williamsburg. See

25
     2 The United States does not contend that Rodriguez-Mata failed to exhaust administrative remedies, so the Court will
26
     address only the merits of Rodriguez-Mata’s motion. Cf. United States v. Keller, 2 F.4th 1278, 1282 (9th Cir. 2021)
27   (holding that § 3582(c)(1)(A)’s administrative exhaustion requirement “must be enforced when properly raised by the
     government”).
28

                                                                4
               Case 1:10-cr-00394-AWI Document 36 Filed 08/10/21 Page 5 of 6


 1 BOP, COVID-19 Cases, available at https://www.bop.gov/coronavirus/index.jsp (last checked

 2 August 10, 2021). Further, Rodriguez-Mata acknowledges that he is now vaccinated. Doc. No. 35

 3 at 3:6-4:9; see United States v. Smith, 2021 WL 1890770, at *3 (E.D. Cal. May 11, 2021) (“district

 4 courts across the country, including within this Circuit, have held almost uniformly that a

 5 defendant’s vaccination undercuts any claims of ‘extraordinary and compelling reasons’ based on a

 6 high risk of infection”). Rodriguez-Mata argues that the Delta variant of COVID-19 poses risk

 7 despite vaccination, Doc. No. 35 at 3:6-4:9, but even assuming vaccination does not provide

 8 meaningful protection against the Delta variant, Rodriguez has done no more than argue a

 9 generalized fear of the Delta variant, with no showing of individualized risk, specific to him,

10 sufficient to justify the exceptional relief he is seeking. Cf. Raia, 954 F.3d at 597 (“the mere

11 existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

12 cannot independently justify compassionate release”). Moreover, while it is not clear to what extent

13 Rodriguez-Mata makes this argument, the supposedly excessive length of Rodriguez-Mata’s

14 sentence cannot constitute an “extraordinary and compelling” reason for early release given the

15 terms of his voluntary plea agreement. See United States v. Bridgewater, 995 F.3d 591, 595 (7th

16 Cir. 2021); Doc. No. 11.

17           Finally, Rodriguez-Mata’s contention that early release “would be consistent with the 18
18 U.S.C. § 3553 factors” because his sentence is too long, see Doc. No. 25 at 2:3-5, is unavailing

19 because Rodriguez-Mata expressly agreed in his voluntary plea agreement not to move for ‘a

20 downward departure or variance of his sentence [] under … the factors of 18 U.S.C. § 3553,” Doc.

21 No. 11 at 3:25-27, and in any event, Rodriguez-Mata’s failure to meet the threshold requirement of

22 showing “extraordinary and compelling reasons” for early release makes it unnecessary for the

23 Court to weigh 18 U.S.C. § 3553 factors on this motion. See 18 U.S.C. § 3582(c)(1)(A)(i).

24           For the foregoing reasons, Rodriguez-Mata’s motion for compassionate release will be
25 denied.

26 //

27 //

28 //

                                                       5
             Case 1:10-cr-00394-AWI Document 36 Filed 08/10/21 Page 6 of 6


 1                                           ORDER
 2        Accordingly, IT IS HEREBY ORDERED that Defendant Jaime Rodriguez-Mata’s motion
 3 for compassionate release (Doc. No. 25) is DENIED.

 4
     IT IS SO ORDERED.
 5

 6 Dated: August 10, 2021
                                           SENIOR DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 6
